ITEMID: 001-88589
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF NICOLAE CONSTANTINESCU v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Alvina Gyulumyan;Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Josep Casadevall
TEXT: 4. The applicant was born in 1929 and lived in Sopot.
5. On 8 March 1994 the applicant, together with four relatives, lodged a civil action claiming restitutio in integrum of a mill, the property of their parents, which had been taken by the State in 1948.
6. Of the twenty-two hearings held between 6 April 1994 and 12 January 1996, five were adjourned at the applicant’s request.
7. On 9 February 1996 the Craiova Court of First Instance (“the Court of First Instance”) rejected the action, considering that the mill had been nationalised in accordance with the law and that therefore the applicant and his relatives had no right of property.
8. The applicant and his relatives appealed. Of the twenty-four hearings held between 23 August 1996 and 14 May 1998 one was adjourned at the applicant’s request.
9. On 21 May 1998 the Dolj Regional Court (“the Regional Court”), taking into account the expert’s report produced during the appeal, dismissed the appeal as being groundless.
10. On 1 February 1999 the Craiova Court of Appeal (“the Court of Appeal”) by a final decision upheld the findings of the lower courts, considering that the nationalisation had been lawful.
11. The applicant and his relatives made use of extraordinary remedies and on 12 May 1999 the Court of Appeal allowed the application to set aside the final decision of 1 February 1999, quashed the previous judgments and sent the case back for fresh examination. The court noted that under Government Ordinance no. 447/1997 the Ministry of Finance should have been summoned to appear in the proceedings as the State’s representative.
12. During the retrial, of the twenty-five hearings held between 26 August 1999 and 21 January 2002 two were adjourned at the applicant’s request.
On 8 September 2000 the Court of First Instance held that it had no jurisdiction ratione materiae, considering the case to be within the competence of the Regional Court. On 14 December 2000 the Regional Court also refused to exercise jurisdiction. Following the dispute as to jurisdiction, the Court of Appeal decided on 12 June 2001 that it was the Court of First Instance which had jurisdiction ratione materiae.
13. On 28 January 2002 the Court of First Instance, having regard to the two experts’ reports and to the witnesses produced during the retrial, upheld in part the action lodged by the applicant and his relatives, considering that the legal requirements for nationalisation had not been fulfilled and therefore the State had no valid title. The court granted restitutio in integrum in respect of the mill and of the appurtenant land.
14. The defendant party appealed. Of the eleven hearings held between 10 May 2002 and 14 February 2003 none was adjourned as a result of requests by the applicant. A new expert’s report was produced.
15. On 21 February 2003 the Regional Court allowed the appeal by the defendant and rejected on the merits the action lodged by the applicant and his relatives, considering that the nationalisation had been lawful. That decision was upheld on 7 October 2003 by a final decision of the Court of Appeal.
VIOLATED_ARTICLES: 6
